DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. “the component’ is not mention anywhere in claim 16. The office has interpreted “the component’ as “the micro- transfer printable components”. Requesting clarification on this. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20, 22-28 , 32-34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et at. (US PGpub: US 2019/0393069 A1), herein after Paranjpe, in view of Paranjpe.
Regarding claim 16, Paranjpe teaches, in FIG. 1-24, a component source wafer, comprising a source wafer (230A in FIG. 3H, Source wafer is native) having native micro-transfer printable components (20) disposed on or in the source wafer (120) over an etchable sacrificial layer, each of the micro- transfer printable components comprising a device (30) and an ablation layer (210A) disposed on a side of the device opposite the source wafer (150 &120).

Perhaps, Paranjpe does not explicitly teach source wafer over an etchable sacrificial layer in same embodiment of FIG. 3H
However, Paranjpe teaches source wafer over (230A) an etchable sacrificial layer (216) in FIG. 5C.
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Paranjpe’s component source wafer to modify with the teaching as described by Paranjpe’s different embodiment such that the release material 214 cannot be directly bonded to the adhesive material 216, or if the release material has poor adhesion to the donor wafer 6, the release material can be sandwiched between two adhesive materials 216 at the donor wafer. In an example of such a configuration, the outer adhesive material 216 and the release material 214 have a combined thickness of <1 μm. Also in an example, the adhesive material 216 that contacts the donor wafer 6 can be much thicker, e.g., in the range of 2 μm to 10 μm. As noted above in the first example method, the adhesive material 216 can act as a compliant material to compensate for wafer bow/warp and variations in planarity across the surface of the donor wafer 6.
Regarding claim 17, Paranjpe teaches the component source wafer of claim 16, wherein the sacrificial layer is a patterned sacrificial layer defining spaced-apart sacrificial portions and anchors, and wherein the micro-transfer printable components are each disposed over one of the sacrificial portions and physically connected to one of the anchors by a tether (FIG. 4, 7, Paragraph [0010]-[0014]).
Regarding claim 18, Paranjpe teaches the component source wafer of claim 16, wherein the ablation layer (212A, paragraph [0087], 210A is ablated to form 212A) is disposed on a side of the micro-transfer printable component opposite the sacrificial layer (FIG. 3K, 214. 214 is on both side of 20. 20 is in between 212A and 214).
Regarding claim 19, Paranjpe teaches the component source wafer of claim 18, wherein the ablation layer is a patterned layer (FIG. 3H-3J, ablation later 210A is patterned).
Regarding claim 20, Paranjpe teaches the component source wafer of claim 18, wherein the ablation layer is an unpatterned layer (See FIG. 3E, matter of design choice).
Regarding claim 22, Paranjpe teaches the component source wafer of claim 16, wherein the ablation layer (210A) disposed on or in the device for each of the micro-transfer printable components collectively form a patterned ablation layer over the source wafer (See FIG. 3H).
Regarding claim 23, Paranjpe teaches the component source wafer of claim 16, wherein the ablation layer (210A) disposed on the device of each of the micro-transfer printable components form a continuous, unpatterned ablation layer that extends over the source wafer in an area that spans the micro-transfer printable components (FIG 3E where 210 is continuous and unpatterned over a single device).
Regarding claim 24, Paranjpe teaches a printed system, comprising: a destination substrate; and a printed component disposed on the destination substrate, the printed component comprising a device (20), a broken tether (212B, FIG. 3H), and ablation material (210A) disposed on a side of the device opposite the destination substrate (150 &120).
Regarding claim 25, Paranjpe teaches the printed system of claim 24, comprising an array of printed components disposed on the destination substrate, each of the printed components comprising a device (20, FIG. 3E-3H), a broken tether (212B, FIG. 3H), and ablation material (210A, FIG. 3E) disposed on a side of the device opposite the destination substrate (FIG. 3E where 210A is on opposite side of 150 and device 20 is in between).
Regarding claim 26, Paranjpe teaches the printed system of claim 24, wherein the ablation material is disposed as a portion of a patterned layer of ablation material (FIG. 3G, ablation material (210A, 3E) is disposed as a portion of a patterned layer of ablation material (FIG. 3E-3H)).
Regarding claim 27, Paranjpe teaches a printed component, comprising a device (20), a broken tether (212B, FIG. 3H), and ablation material (210A) disposed in a layer of the device or on a side of the device (FIG. 3E-3H).
Regarding claim 28, Paranjpe teaches the printed component of claim 27, wherein the ablation material (210A, 3E) is disposed as a portion of a patterned layer of ablation material (FIG. 3E-3H).
Regarding claim 37, Paranjpe teaches the printed system of claim 24, wherein the broken tether (212B, FIG. 3H) extends laterally from the component.
Regarding claim 38, Paranjpe teaches the printed component of claim 27, wherein the broken tether (212B, FIG. 3H) extends laterally from the component.

Claims 21 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe, in view of Paranjpe, and in further view of Choi et al. (US PGpub: 2012/0273938 A1), herein after Choi.
Regarding claim 21, Paranjpe teaches the component source wafer of claim 16, wherein each of the micro-transfer printable components comprises an encapsulation layer (50).
Perhaps, Paranjpe does not explicitly teach (in either embodiment) the ablation layer is disposed between the component and the encapsulation layer.
However, Choi teaches ablation layer (140. 140 is partially ablated but not fully as in FIG. 3p and 3q. Paragraph [0042]) is disposed between the component (122 or 124) and the encapsulation layer (146).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Paranjpe’s component source wafer to modify with the teaching as described by Choi such that the device can singulate individual die from the finished wafer and packaging the die to provide structural support and environmental isolation.
Regarding claim 32, Paranjpe teaches a printable component comprising an individual encapsulation layer (50), a device or semiconductor structure, and ablative material (210A), wherein the ablative material is disposed i) in contact with the encapsulation layer on a same side of the printable component (See FIG. 3F), and (ii) between the encapsulation layer (50) and the device or semiconductor structure (20, FIG. 3E-3H).
Paranjpe does not explicitly teach (in either embodiment) the ablation layer is disposed between the component and the encapsulation layer.
However, Choi teaches ablation layer (140. 140 is partially ablated but not fully as in FIG. 3p and 3q. Paragraph [0042]) is disposed between the component (122 or 124) and the encapsulation layer (146).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Paranjpe’s component source wafer to modify with the teaching as described by Choi such that the device can singulate individual die from the finished wafer and packaging the die to provide structural support and environmental isolation.
Regarding claim 33, Paranjpe teaches the printable component of claim 32, comprising a fractured or separated tether (212B) extending from the individual encapsulation layer (50, FIG. 3H).
Regarding claim 34, Paranjpe teaches the printable component of claim 32, wherein the encapsulation layer (50) comprises one or more side walls and a top and the ablative material (210A) is disposed on an interior of the one or more side walls, a bottom side of the top, or both on the interior of the one or more side walls and the bottom side of the top (See FIG. 3F, 3G where 50 has a sidewall and top. 210A is disposed on the top of 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828